Order, Supreme Court, Bronx County (Darcel D. Clark, J.), entered March 23, 2006, which denied petitioner’s application for a writ of habeas corpus and dismissed the proceeding, unanimously affirmed, without costs.
Petitioner cannot challenge the complained-of defect in the proceedings since he pleaded guilty to a violation of parole (see e.g. People ex rel. Miller v Walters, 60 NY2d 899 [1983]).
In any event, he was afforded a timely parole revocation hearing (see Executive Law § 259-i [3] [f] [i]; People ex rel. Brown v New York State Div. of Parole, 70 NY2d 391, 395 [1987]). The status inquiry summary, which petitioner failed to rebut, showed that the challenged adjournments were sought by his counsel (see People ex rel. Jefferson v Kelly, 178 AD2d 973 [1991]).
We have considered petitioner’s remaining contentions and *376find them unavailing. Concur—Mazzarelli, J.P., Andrias, Saxe, Gonzalez and Sweeny, JJ.